Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


University of Texas Health Science Center            Appeal from the County Court at Law No.
at Tyler, Appellant                                  2 of Gregg County, Texas (Tr. Ct. No.
                                                     2015-680-CCL2). Opinion delivered by
No. 06-16-00083-CV          v.                       Justice Burgess, Chief Justice Morriss and
                                                     Justice Moseley participating.
Khurram Nawab, Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below.   Therefore, we reverse the trial court’s judgment and render a judgment
dismissing Nawab’s suit.
       We further order that the appellee, Khurram Nawab, pay all costs of this appeal.


                                                     RENDERED APRIL 21, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk